Citation Nr: 1234478	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for sarcoidosis with pulmonary involvement, currently evaluated at 60 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the RO, which granted an increased rating from 10 percent to 60 percent disabling for sarcoidosis with pulmonary involvement, effective from June 2005.  The Veteran perfected a timely appeal contesting the 60-percent rating and raised, within the context of that appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected sarcoidosis.  In a May 2006 rating decision, the RO denied a TDIU rating due to the fact that the Veteran was gainfully employed.

The Veteran testified at a February 2008 RO hearing.  The transcript from that hearing has been reviewed and associated with the claims file.

By a December 2009 rating decision, the RO granted a TDIU rating due to the service-connected sarcoidosis with pulmonary involvement, effective from September 11, 2009 (the date the Veteran last worked full-time).  In a February 2010 statement, the Veteran informed VA that she was satisfied with the grant of the TDIU rating.  As the award of the TDIU rating represents a full grant of that benefit sought on appeal, the issue is no longer a part of the current appeal.  See 38 C.F.R. § 19.26(d) (2011) (an appeal may be "resolved by a grant of the benefit(s) sought on appeal").

By way of clarification, the Veteran, by and through her representative, has expressed her intent to continue her appeal concerning the issue of entitlement to an increased (schedular) rating for sarcoidosis with pulmonary involvement, currently evaluated as 60 percent disabling.  See The Representative's Appellate Brief Presentation, dated February 6, 2012.

The Board notes that the Veteran, on her VA Form 9 (Appeal to the Board of Veterans' Appeals) had requested a hearing before the Board.  However, in a February 2010 letter, the Veteran withdrew her request for a hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  Specifically, VA has a further duty to assist the Veteran in obtaining outstanding evidence that is pertinent to her pending claim. 

A review of the record indicates that during a June 2009 VA examination, the Veteran related that she has flare ups requiring medical visits approximately every three months.  In this regard, the record evidence indicates that the Veteran receives regular treatment at the Birmingham VA Medical Center, and that the most recent VA treatment records that have been associated with the claims file are dated in October 2009.

The Board observes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding VA medical records pertinent to the Veteran's sarcoidosis, dating since October 2009, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.

In addition, the Veteran should be afforded a VA examination.  VA's duty to assist includes providing an examination when necessary to decide the claim.  38 C.F.R. § 3.159(d).  With respect to a claim for increase, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Given that the Veteran's service-connected sarcoidosis was last evaluated by VA in June 2009 and the fact that there appear to be outstanding VA treatment records pertinent to the severity of her disability, the Veteran should be afforded a VA examination in order to assess the current nature and severity of her service-connected sarcoidosis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment, pertaining to the Veteran's sarcoidosis with pulmonary involvement, from the VA.  Specifically, all records since October 2009 should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After the above development has been completed and all outstanding treatment records have been associated with the Veteran's claims file, schedule the Veteran for a VA examination to determine the severity of her service-connected sarcoidosis with pulmonary involvement.  The examiner must review the claims file, including the Veteran's lay assertions, and must note that review in the report.  All clinical findings should be reported in detail.  The examiner should provide a complete explanation for opinions expressed. 

Based on the examination results and consideration of the evidence contained in the claims file, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected sarcoidosis. 

All indicated tests and studies should be performed, including a pulmonary functions test, to determine the Veteran's forced expiratory volume in 1 second of (FEV-1), ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB).  Also, the examiner is to specifically comment on whether the Veteran's sarcoidosis is manifested by: (1) Cor pulmonale, or; (2) cardiac involvement with congestive heart failure, or; (3) progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

Additionally, the examiner is requested to identify any other qualitative manifestations of the Veteran's service-connected sarcoidosis, if found to exist, such as, but not limited to, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catherization), episode(s) of acute respiratory failure, or outpatient oxygen therapy.

3.  After completion of the above action, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue of entitlement to an increased rating for sarcoidosis with pulmonary involvement, currently evaluated at 60 percent disabling, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


